A recitation of fact in a municipal ordinance is not beyond challenge by a litigant in a court of equity. In my judgment, the allegations of the bill are amply sufficient to require an evidentiary test of the councilmanic recital whereon the housing project is based.
If there does not actually exist in Huntington the necessity for slum clearance and a governmental building program, then the undertaking which this suit draws in question should not proceed to consummation. There should be opportunity for a basic investigation such as the plaintiff seeks and the court refuses. In the light of the sworn bill, I am loath to close the door against the revealing light of full inquiry.
Being of opinion that the bill makes a prima facie case against the project under attack, I would overrule the demurrer.